DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 3/18/21.  Claims 1, 5, 6, 10, 11, 15, 16, and 20 have been amended. Claims 1-20 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	  Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Goodnow US Patent No. 9, 853, 827 cited by applicant in view of  Hauville et al. 2018/0143599 cited by applicant  and further in view of Law et al. US Publication No. 2021/0089015.
Re Claim 1, Goodnow discloses a system for configuring field devices of a building comprising: a communication component configured to scan (Read 
 Goodnow fails to specifically disclose a processor configured to generate a visual code for a particular field device of the plurality of field devices, wherein the visual code identifies a uniform resource locator directed to a virtual node hosting environment of the building automation system associated with the particular field device; the virtual node hosting environment includes a plurality of virtual nodes associated with the plurality of field devices, the plurality of virtual nodes are digital representations of the plurality of field devices, and the plurality of virtual nodes include a particular virtual node associated with the particular field device and an output component configured to produce the visual code at a physical material for exhibition in proximity to the particular field device.  
Hauville discloses a processor configured to generate a visual code for a particular field device of the plurality of field devices, wherein the visual code identifies a uniform resource locator directed to a virtual node hosting environment of the building automation system associated with the particular field device; and an output component configured to produce the visual code at a physical material for exhibition in proximity to the particular field device (P93, 103, 114 and 115).  
Given the teachings of Hauville it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Goodnow with a processor configured to generate a visual code for a particular field device of the plurality of field devices, wherein the visual code identifies a 
Doing so would  enable a  unit having scanning, networking, display and input capability to communicate with and control the device (P53)  and take full control of that working device which, in the end, may or may not have to rely solely on central servers located either inside or outside the building (P83).
Goodnow as modified by Hauville discloses all of the claimed limitations from above except for the virtual node hosting environment includes a plurality of virtual nodes associated with the plurality of field devices, the plurality of virtual nodes are digital representations of the plurality of field devices, and the plurality of virtual nodes include a particular virtual node associated with the particular field device.
However Law discloses of a virtual node hosting environment that includes a plurality of virtual nodes associated with the plurality of field devices, the plurality of virtual nodes are digital representations of the plurality of field devices, and the plurality of virtual nodes include a particular virtual node associated with the particular field device (P12, 16,  P47, P55).
Given the teachings of Law it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Goodnow as modified by Hauville with  the virtual node hosting environment including  a plurality of virtual nodes associated with the plurality of field devices, the plurality of virtual nodes are digital representations of the plurality of field devices, and the plurality 
As suggested by Law virtual representations eliminates the need for separate hardware for each controller and other back-end system and eliminates the need to route process data to multiple controllers, thereby reducing the complexity of the control system and reducing the effort required to configure or update the system architecture (P21).
Re Claim 2, Goodnow,  Hauville and Law discloses the system as described in claim 1, and Hauville discloses wherein the uniform resource locator is unencrypted, and the visual code further includes actionable information associated with controlling the particular field device (P90 the information of the QR code is  not encrypted).  
Re Claim 3, Goodnow, Hauville and Law discloses the system as described in claim 2, wherein the actionable information includes point data corresponding to the particular field device to enable the virtual node hosting environment of the building automation system to communicate with the particular field device (p83, 90, 114, 116).  
Re Claim 4, Goodnow , Hauville and Law discloses the system as described in claim 2, and Hauville discloses wherein the actionable information includes command information corresponding to the particular field device to enable the virtual node hosting environment of the building automation system to cause an action to be performed by the particular field device (p83, 90, 114, 116).  
Re Claim 5, Goodnow, Hauville and Law discloses the system as described in claim 1, and Hauville discloses wherein: communication component provides the visual code to an ink-based printer for engaging printable material (P93, 114, 115).  

Goodnow fails to discloses generating a virtual node hosting environment at the building automation system; creating a plurality of virtual nodes in the virtual node hosting environment associated with the plurality of field devices, wherein the plurality of virtual nodes are digital representations of the plurality of field devices and the plurality of virtual nodes include a particular virtual node associated with the particular field device; generating a visual code for the particular field device of the plurality of field devices, wherein the visual code identifies a uniform resource locator that is directed to the virtual node hosting environment of the building automation system associated with the particular field device, and providing the visual code at physical material for exhibition in proximity to the particular field device.  
However Hauville discloses wherein the visual code identifies a uniform resource locator that is directed to a virtual node hosting environment of the building automation system associated with the particular field device, and providing the visual code at physical material for exhibition in proximity to the particular field device.  
Given the teachings of Hauville it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to  modify the teachings of Goodnow with wherein the visual code identifies a uniform resource locator that is directed to a virtual node hosting environment of the building automation 
Doing so would  enable a  unit having scanning, networking, display and input capability to communicate with and control the device (P53)  and take full control of that working device which, in the end, may or may not have to rely solely on central servers located either inside or outside the building (P83).
Goodnow as modified by Hauville discloses all of the claimed limitations from above except for generating a virtual node hosting environment at the building automation system; creating a plurality of virtual nodes in the virtual node hosting environment associated with the plurality of field devices, wherein the plurality of virtual nodes are digital representations of the plurality of field devices and the plurality of virtual nodes include a particular virtual node associated with the particular field device.
Law discloses generating a virtual node hosting environment at the building automation system; creating a plurality of virtual nodes in the virtual node hosting environment associated with the plurality of field devices, wherein the plurality of virtual nodes are digital representations of the plurality of field devices and the plurality of virtual nodes include a particular virtual node associated with the particular field device.
Given the teachings of Law it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Goodnow  as modified by Hauville with generating a virtual node hosting environment at the building automation system; creating a plurality of virtual nodes in the virtual node hosting environment associated with the plurality of field devices, wherein the plurality of virtual nodes are digital representations of the plurality of field devices and the plurality 
As suggested by Law virtual representations eliminates the need for separate hardware for each controller and other back-end system and eliminates the need to route process data to multiple controllers, thereby reducing the complexity of the control system and reducing the effort required to configure or update the system architecture (P21).
Re Claim 7, Goodnow, Hauville and Law discloses the method as described in claim 6, and Hauville discloses wherein: the uniform resource locator is unencrypted; and the visual code includes actionable information that is encrypted and associated with controlling the particular field device (P90).  
Re Claim 8, Goodnow, Hauville and Law discloses the method as described in claim 7, and Hauville discloses wherein the actionable information includes point data corresponding to the particular field device to enable the virtual node hosting environment of the building automation system to communicate with the particular field device (p83, 90, 114, 116).  
Re Claim 9, Goodnow, Hauville  and Law discloses the method as described in claim 7, and Hauville discloses wherein the actionable information includes command information corresponding to the particular field device to enable the virtual node hosting environment of the building automation system to cause an action to be performed by the particular field device (p83, 90, 114, 116).   
.    
5.	Claims 11, 12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hauville et al. 2018/0143599 cited by applicant  and further in view of Law et al. US Publication No. 2021/0089015
Re Claim 11, Hauville discloses a building automation system for managing field devices of a building comprising: a processor configured to generate a visual code for a particular field device of the building (P39-40), the visual code identifying a uniform resource locator that is directed to a virtual node hosting environment of the building automation system associated with a particular field device (P41, 93 114 and 115), wherein the virtual node hosting environment of the building automation system receives a status request for the particular field device from a mobile device, the status request being associated with the uniform resource locator identified by the visual code (P105), wherein the virtual node hosting environment further generates point information associated with the particular field device based on information collected from the particular field device in response to receiving the status request; and a communication component configured to send the point information associated with the particular field device to the mobile device (P107 and 116).  
Hauville fails to disclose plurality of field devices, wherein the virtual node hosting environment includes a plurality of virtual nodes associated with the plurality of field devices, the plurality of virtual nodes are digital representations of the plurality of field 
Law discloses plurality of field devices, wherein the virtual node hosting environment includes a plurality of virtual nodes associated with the plurality of field devices, the plurality of virtual nodes are digital representations of the plurality of field devices, and the plurality of virtual nodes include a particular virtual node associated with the particular field device (P12, 16,  P47, P55).
Given the teachings of Law it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hauville with plurality of field devices, wherein the virtual node hosting environment includes a plurality of virtual nodes associated with the plurality of field devices, the plurality of virtual nodes are digital representations of the plurality of field devices, and the plurality of virtual nodes include a particular virtual node associated with the particular field device.
As suggested by Law virtual representations eliminates the need for separate hardware for each controller and other back-end system and eliminates the need to route process data to multiple controllers, thereby reducing the complexity of the control system and reducing the effort required to configure or update the system architecture (P21).





Re Claim 15,  Hauville  and Law discloses the building automation system as described in claim 11,   and Hauville discloses wherein the processor generates the virtual node hosting environment in a memory at the building automation system; and the processor creates at least one virtual node in the virtual node hosting environment to communicate with the field devices by a communication component, wherein the virtual node hosting environment generates the visual code based on information collected from scanning the building automation system to discover a plurality of field devices(P93, 114, 115).    
Re Claim 16, Hauville discloses a method of a building automation system for managing field devices of a building, the method comprising: generating, at the building automation system (P39-40), a visual code for the particular field device of the building, the visual code identifying a uniform resource locator that is directed to a virtual node hosting environment of the building automation system associated with the particular field device (P41, 93); 
receiving, at the virtual node hosting environment, a status request for the particular field device from a mobile device, the status request being associated with the uniform resource locator identified by the visual code (P105);
 generating, at the virtual node hosting environment, point information associated with the particular field device based on information collected from the particular field 
Hauville fails to disclose generating a virtual node hosting environment at the building automation system; creating a plurality of virtual nodes in the virtual node hosting environment associated with a plurality of field devices, wherein the plurality of virtual nodes are digital representations of the plurality of field devices and the plurality of virtual nodes include a particular virtual node associated with a particular field device of the plurality of field devices.
However, Law discloses generating a virtual node hosting environment at the building automation system; creating a plurality of virtual nodes in the virtual node hosting environment associated with a plurality of field devices, wherein the plurality of virtual nodes are digital representations of the plurality of field devices and the plurality of virtual nodes include a particular virtual node associated with a particular field device of the plurality of field devices (P12, 16, P47, P55).
Given the teachings of Law it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hauville with generating a virtual node hosting environment at the building automation system; creating a plurality of virtual nodes in the virtual node hosting environment associated with a plurality of field devices, wherein the plurality of virtual nodes are digital representations of the plurality of field devices and the plurality of virtual nodes include a particular virtual node associated with a particular field device of the plurality of field devices.

Re Claim 17, Hauville and Law discloses the method as described in claim 16, and Hauville discloses wherein the uniform resource locator identified by the visual code is unencrypted (P90 and the information of the QR code is not encrypted).  .  
Re Claim 20,  Hauville and Law discloses the method as described in claim 16,  and Law discloses generating the virtual node hosting environment in a memory at the building automation system by a processor; and creating at least one virtual node in the virtual node hosting environment to communicate with the field devices by a communication component, wherein the virtual node hosting environment allocates memory and processor resources to the at least one virtual node, wherein generating the visual code includes generating the visual code based on information collected from scanning the building automation system to discover a plurality of field devices(P93, 114, 115).
6.	Claims 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hauville et al.  US Publication No. 2018/0143599 cited by applicant in view of Law et al. US Publication No. 2021/0089015 and further in view of Casilli WO214/182621 cited by applicant in previous office action.
Re Claim 13, Hauville and Law discloses the building automation system as described in claim 11, but fails to disclose wherein the processor generates an action 
However Casilli discloses wherein the processor generates an action portion of the visual code, the action portion being encrypted and including actionable information associated with controlling the particular field device (P103-112).  
Given the teachings of Casilli it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Hauville as modified by Law with wherein: the processor determines whether the mobile device is authenticated by the building automation system; and the virtual node hosting environment generates the point information in response to determining that the mobile device is authenticated by the building automation system.  
Doing so would provide multiple layers of security to the QR code (P104).
Re Claim 14, Hauville and Law discloses the building automation system as described in claim 11, but does not specifically disclose wherein: the processor determines whether the mobile device is authenticated by the building automation system; and the virtual node hosting environment generates the point information in response to determining that the mobile device is authenticated by the building automation system.
However, Casilli discloses wherein: the processor determines whether the mobile device is authenticated by the building automation system; and the virtual node hosting environment generates the point information in response to determining that the mobile device is authenticated by the building automation system (P103-P112).

Doing so would provide multiple layers of security to the QR code (P104).
Re Claim 18, Hauville and Law discloses the method as described in claim 16, but fails to disclose wherein generating the visual code comprises: generating an action portion of the visual code, the action portion being encrypted and including actionable information associated with controlling the particular field device (P103-112).    
However Casilli discloses wherein generating the visual code comprises: generating an action portion of the visual code, the action portion being encrypted and including actionable information associated with controlling the particular field device.  
Given the teachings of Casilli it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Hauville as modified by Law with wherein generating the visual code comprises: generating an action portion of the visual code, the action portion being encrypted and including actionable information associated with controlling the particular field device.  
	Doing so would provide multiple layers of security to the QR code (P104).
Re Claim 19 Hauville and Law discloses the method as described in claim 16, but fails to disclose  determining whether the mobile device is authenticated by the 
Casilli discloses determining whether the mobile device is authenticated by the building automation system, wherein generating the point information includes generating the point information in response to determining that the mobile device is authenticated by the building automation system (P103-112).  
Given the teachings of Casilli it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Hauville as modified by Law with determining whether the mobile device is authenticated by the building automation system, wherein generating the point information includes generating the point information in response to determining that the mobile device is authenticated by the building automation system.
Doing so would provide multiple layers of security to the QR code (P104).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6, 11, and 16  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the claims with new limitations which necessitated new search and consideration.  Therefore this action is made final. 

Conclusion
McLaughlin et al.  US-20200320024 discloses an industrial automation system employing a mesh topology of input/ output allows flexibility in pairing field devices and controllers through I/O mesh. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONJI N JOHNSON/Primary Examiner, Art Unit 2887